DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
	The instant application claims domestic priority to PRO 63/084,016 filed on 09/28/2020.


Information Disclosure Statement
The information disclosure statement filed 09/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein which is lined through has not been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A) Claims 1-2, 8, 10, 11, 14-18, 20-21, and 27-28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aoki et al. (U.S. Pat. 6,358,494 B1).
Aoki discloses in a single embodiment an oral care composition that contains two separate oral care compositions (Aoki at Example 1). The first composition contains sorbitol, calcium hydrogen phosphate, and hydroxyapatite (Aoki at Example 1(2)). The second composition contains sodium fluoride and sorbitol (Aoki at Example 1(1)). The two compositions are contained in the same container, but separated in order to preserve the integrity of the fluoride (Aoki at column 3, lines 46-65). 

    PNG
    media_image1.png
    584
    369
    media_image1.png
    Greyscale

Regarding instant claim 1, Aoki discloses in Example 1 an oral care composition with two oral care compositions. The first composition comprises sorbitol, calcium hydrogen phosphate, and hydroxyapatite, which are multiple subtherapeutic anti-caries agents (Aoki at Example 1 (2)). The second composition comprises sodium fluoride and sorbitol, which are therapeutic anti-caries agents (Aoki at Example 1 (1)). 
Regarding instant claim 2, the composition containing hydroxyapatite does not contain fluoride (Aoki at Example 1 (2)). 
Regarding instant claim 8, the composition containing hydroxyapatite contains calcium hydrogen phosphate (Aoki at Example 1 (2)). 
Regarding instant claim 10, the composition containing hydroxyapatite contains calcium hydrogen phosphate (Aoki at Example 1 (2)). 
Regarding instant claim 11, the composition containing hydroxyapatite contains calcium hydrogen phosphate (Aoki at Example 1 (2)). 
Regarding instant claim 14, the composition containing sodium fluoride which is a fluoride (Aoki at Example 1 (1)). 
Regarding instant claim 15, the composition containing sodium fluoride (Aoki at Example 1 (1)). 
Regarding instant claim 16, Aoki discloses in Example 1 an oral care composition with two oral care compositions. The first composition comprises sorbitol, calcium hydrogen phosphate, and hydroxyapatite, which are multiple subtherapeutic anti-caries agents (Aoki at Example 1 (2)). The second composition comprises sodium fluoride and sorbitol, which are therapeutic anti-caries agents (Aoki at Example 1 (1)).
Regarding instant claim 17, the composition containing sodium fluoride (Aoki at Example 1 (1)). 
Regarding instant claim 18, the composition containing hydroxyapatite contains calcium hydrogen phosphate (Aoki at Example 1 (2)). 
Regarding instant claim 20, the composition containing hydroxyapatite contains calcium hydrogen phosphate (Aoki at Example 1 (2)). 
Regarding instant claim 21, the composition containing hydroxyapatite contains calcium hydrogen phosphate (Aoki at Example 1 (2)). 
Regarding instant claim 27, the composition containing sodium fluoride (Aoki at Example 1 (1)). 
Regarding instant claim 28, the composition containing sodium fluoride (Aoki at Example 1 (1)). 

B) Claims 1-9, 12, 14-19, 22-37, and 40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Baig et al. (U.S. Patent Application Publication 2016/0324738 A1) as evidenced by BetaBio 45% (Hopsteiner, NPL document No. 26 on IDS filed 09/27/2021).
	 Baig discloses a single embodiment in Table 4 with three oral care compositions 4A, 4B, and 4C each which may contain stannous fluoride, sorbitol, zinc lactate, xylitol, and HOPS CLEAN BETA BIO (45%) (Baig at Table 4). Baig discloses an oral care composition 4A containing stannous fluoride, sorbitol, zinc lactate, and xylitol (Baig at Table 4a). Baig further discloses an oral care composition 4B containing sorbitol, zinc lactate, and xylitol, which is free of fluoride (Baig at Table 4a). Baig discloses an oral care composition 4C containing stannous fluoride, zinc lactate, and HOPS CLEAN BETA BIO (45%) (Baig at Table 4b). 

    PNG
    media_image2.png
    674
    347
    media_image2.png
    Greyscale

Regarding instant claim 1, Baig discloses an oral care composition 4C containing stannous fluoride, zinc lactate, and HOPS CLEAN BETA BIO (45%) (Baig at Table 4b). Baig further discloses an oral care composition 4B containing sorbitol, zinc lactate, and xylitol, which is free of fluoride (Baig at Table 4a).  
Regarding instant claim 2, Baig discloses an oral care composition 4B containing sorbitol, zinc lactate, and xylitol, which is free of fluoride (Baig at Table 4a).  
Regarding instant claim 3, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b).
Regarding instant claim 4, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises hops beta acid as evidenced by BetaBio 45%.
Regarding instant claim 5, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises hops beta acid as evidenced by BetaBio 45%.
Regarding instant claim 6, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises less than 1% of hops alpha acid as evidenced by BetaBio 45%.
Regarding instant claim 7, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises hops extract as evidenced by BetaBio 45%.
Regarding instant claim 8, Baig discloses an oral care composition 4B containing sorbitol, zinc lactate, and xylitol, which is free of fluoride (Baig at Table 4a).
Regarding instant claim 9, Baig recites the use of stannous chloride or stannous fluoride (Baig at claim 21).
Regarding instant claim 12, Baig discloses an oral care composition 4B containing sorbitol, zinc lactate, and xylitol, which is free of fluoride (Baig at Table 4a).
Regarding instant claim 14, Baig discloses an oral care composition 4C containing stannous fluoride (Baig at Table 4b).
Regarding instant claim 15, Baig discloses an oral care composition 4C containing stannous fluoride (Baig at Table 4b).
Regarding instant claim 16, Baig discloses an oral care composition 4C containing stannous fluoride, zinc lactate, and HOPS CLEAN BETA BIO (45%) (Baig at Table 4b). Baig further discloses an oral care composition 4B containing sorbitol, zinc lactate, and xylitol, which is free of fluoride (Baig at Table 4a).  
Regarding instant claim 17, Baig discloses an oral care composition 4C containing stannous fluoride (Baig at Table 4b).
Regarding instant claim 18, Baig discloses an oral care composition 4C containing stannous fluoride (Baig at Table 4b).
Regarding instant claim 19, Baig discloses an oral care composition 4C containing stannous fluoride (Baig at Table 4b).
Regarding instant claim 22, Baig discloses an oral care composition 4C containing zinc lactate (Baig at Table 4b).
Regarding instant claim 23, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b).
Regarding instant claim 24, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises hops beta acid as evidenced by BetaBio 45%.
Regarding instant claim 25, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises hops extract as evidenced by BetaBio 45%.
Regarding instant claim 26, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises less than 1% of hops alpha acid as evidenced by BetaBio 45%.
Regarding instant claim 27, Baig discloses an oral care composition 4C containing stannous fluoride (Baig at Table 4b).
Regarding instant claim 28, Baig discloses an oral care composition 4C containing stannous fluoride (Baig at Table 4b).
Regarding instant claim 29, Baig discloses a single embodiment in Table 4 with three compositions 4A, 4B, and 4C each which may contain stannous fluoride, sorbitol, zinc lactate, xylitol, and HOPS CLEAN BETA BIO (45%) (Baig at Table 4). Baig discloses an oral care composition 4A containing stannous fluoride, sorbitol, zinc lactate, and xylitol (Baig at Table 4a). Baig further discloses an oral care composition 4B containing sorbitol, zinc lactate, and xylitol, which is free of fluoride (Baig at Table 4a). Baig discloses an oral care composition 4C containing stannous fluoride, zinc lactate, and HOPS CLEAN BETA BIO (45%) (Baig at Table 4b). 
Regarding instant claim 30, Baig discloses a single embodiment in Table 4 with three compositions 4A, 4B, and 4C (Baig at Table 4). Wherein 4A is the first composition, 4C is the second composition, and 4B is the third composition. Baig discloses an oral care composition 4A containing stannous fluoride, sorbitol, zinc lactate, and xylitol (Baig at Table 4a). Baig discloses an oral care composition 4C containing stannous fluoride, zinc lactate, and HOPS CLEAN BETA BIO (45%) (Baig at Table 4b). Baig further discloses an oral care composition 4B containing sorbitol, zinc lactate, and xylitol, which is free of fluoride (Baig at Table 4a).
Regarding instant claim 31, Baig discloses a single embodiment in Table 4 with three compositions 4A, 4B, and 4C (Baig at Table 4). Wherein 4A is the first composition, 4B is the second composition and 4C is the third composition. Baig discloses an oral care composition 4A containing stannous fluoride, sorbitol, zinc lactate, and xylitol (Baig at Table 4a). Baig further discloses an oral care composition 4B containing sorbitol, zinc lactate, and xylitol, which is free of fluoride (Baig at Table 4a). Baig discloses an oral care composition 4C containing stannous fluoride, zinc lactate, and HOPS CLEAN BETA BIO (45%) (Baig at Table 4b).
Regarding instant claim 32, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises hops beta acid as evidenced by BetaBio 45%.
Regarding instant claim 33, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises hops beta acid as evidenced by BetaBio 45%.
Regarding instant claim 34, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises less than 1% of hops alpha acid as evidenced by BetaBio 45%.
Regarding instant claim 35, Baig discloses an oral care composition 4C containing HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises hops extract as evidenced by BetaBio 45%.
Regarding instant claim 36, Baig discloses an oral care composition 4C containing stannous fluoride and zinc lactate (Baig at Table 4b).
Regarding instant claim 37, Baig discloses an oral care composition 4C containing stannous fluoride (Baig at Table 4b).
Regarding instant claim 40, Baig discloses an oral care composition 4C containing zinc lactate (Baig at Table 4b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-41 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (US Patent Application Publication 2016/0324738 A1).
The teachings of Baig are discussed in the anticipation rejection above and repeated for clarity herein. Baig recites an oral care composition (Baig at claim 1) containing calcium abrasives (Baig at claim 1), tin and zinc (Baig at claims 2 and 17-22), fluoride (Baig at claim 5), and hops (Baig at claim 13-14). Baig further discloses a single embodiment in Table 4 with three compositions 4A, 4B, and 4C each which may contain stannous fluoride, sorbitol, zinc lactate, xylitol, and HOPS CLEAN BETA BIO (45%) (Baig at Table 4). Baig discloses an oral care composition 4A containing stannous fluoride, sorbitol, zinc lactate, and xylitol (Baig at Table 4a – reproduced above in anticipation rejection). Baig further discloses an oral care composition 4B containing sorbitol, zinc lactate, and xylitol, which is free of fluoride (Baig at Table 4a). Baig discloses an oral care composition 4C containing stannous fluoride, zinc lactate, and HOPS CLEAN BETA BIO (45%) (Baig at Table 4b - reproduced above in anticipation rejection). Baig further teaches the use of calcium abrasives such as calcium carbonate, calcium pyrophosphate, or calcium phosphate (Baig at [0055-0056]).
Baig et al. differs from instant claims 10-11, 13, 20-21, 38-39, and 41 in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Baig et al. teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Baig et al. to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).

Regarding instant claims 1-9, 12, 14-19, 22-37, and 40, the teachings of Baig are discussed in the anticipation rejection above.
Regarding instant claim 10, Baig recites the use of calcium abrasives (Baig at claim 1).
Regarding instant claim 11, Baig teaches the use of calcium carbonate, calcium pyrophosphate, or calcium phosphate (Baig at [0055-0056]). 
Regarding instant claim 13, Baig recites the use of HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises hops beta acid as evidenced by BetaBio 45%, and the use of stannous chloride (Baig at claim 21). It would have been prima facie obvious following the teachings of Baig to have combined the stannous chloride and hops for the predictable outcome of an oral care composition because both are taught by Baig to be ingredients known in the art as anticaries agents. See MPEP §2144.07. One would have been motivated to produce a fluoride free composition because Baig teaches oral care compositions without fluoride (Baig at Table 4a) and because fluoride can interact negatively with other anticaries agents. 
Regarding instant claim 20, Baig recites the use of calcium abrasives (Baig at claim 1).
Regarding instant claim 21, Baig teaches the use of calcium carbonate, calcium pyrophosphate, or calcium phosphate (Baig at [0055-0056]). 
Regarding instant claim 38, Baig recites the use of calcium abrasives (Baig at claim 1).
Regarding instant claim 39, Baig teaches the use of calcium carbonate, calcium pyrophosphate, or calcium phosphate (Baig at [0055-0056]). 
Regarding instant claim 41, Baig recites the use of HOPS CLEAN BETA BIO (45%) (Baig at Table 4b) which comprises hops beta acid as evidenced by BetaBio 45%, and the use of stannous chloride (Baig at claim 21). It would have been prima facie obvious following the teachings of Baig to have combined the stannous chloride and hops for the predictable outcome of an oral care composition because both are taught by Baig to be ingredients known in the art as anticaries agents. See MPEP §2144.07.


Conclusion
No claims are presently allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612